DETAILED ACTION

This action is responsive to communications filed on September 29, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 10, and 19 are independent claims.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/29/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Interpretation
	Claims 19 and 20 recite “a computer program product comprising a computer readable storage medium.” The Specification recites “a computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing Para. 0038. Accordingly, claims 19 and 20 are statutory under 35 USC 101 CRM analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, US Patent Application Publication no. US 2021/0092079 (“Mitchell”), and further in view of Gupta et al., US Patent Application Publication no. US 2016/0350395 (“Gupta”).
Claim 1:
	Mitchell teaches or suggests a method comprising
	receiving, by a processor, an original work written in a first style (see Fig. 1A; para. 0017 - user Pl may send a message saying "Dude, you're being dramatic." message score threshold may be modified by various factors, including, but not limited to, the frequency of messages, the overall conversation intent ( or "temperature"), the content or intent of the message);
	transforming, by the processor, the original work into a derivative work written in a second style, the original work and the derivative work written in the same natural language (see Fig. 1B; para. 0019 - generated the replacement message by using NLP and/or other  the transforming comprising:
	accessing similarity data representing degrees of similarity between phrases written in the second style (see para. 0017 - determine substitute phrases and/or words by using natural language processing ("NLP") and/or other suitable techniques to determine a syntactical meaning or intent of the message, and may use machine learning and/or other suitable techniques to determine phrases and/or words having a similar meaning, but in a more appropriate manner; para. 0019 - maintain information indicating that the phrase "might be overstating the consequences of my actions" has been viewed favorably by mediation participants (e.g., in comparison to other candidate phrases.);
	obtaining an original sentence of the original work, the original sentence comprising one or more original phrases (see Fig. 1A; para. 0017 - user Pl may send a message saying "Dude, you're being dramatic."; para. 0019 - in comparison to the phrase "you're
being dramatic.");
	selecting, for each of the one or more original phrases, a similar phrase (see para. 0017 - may use machine learning and/or other suitable techniques to determine phrases and/or words having a similar meaning; para. 0019 – have generated the replacement message by using NLP and/or other suitable techniques to determine an intent and/or meaning of the original message. maintain information indicating that the phrase "might be overstating the consequences of my actions" has been viewed favorably by mediation participants (e.g., in comparison to other candidate phrases, and/or in comparison to the 
	creating the derivative work, the creating comprising replacing the one or more original phrases in the original work with the selected similar phrases (see Fig. 1A, 1B; para. 0017 - may use machine learning and/or other suitable techniques to determine phrases and/or words having a similar meaning; para. 0019 – have generated the replacement message by using NLP and/or other suitable techniques to determine an intent and/or meaning of the original message. maintain information indicating that the phrase "might be overstating the consequences of my actions" has been viewed favorably by mediation participants (e.g., in comparison to other candidate phrases, and/or in comparison to the phrase "you're being dramatic"); para. 0040 - reference language repository 725 may include the reference phrase and/or word in addition to a score, alternative phrases and/or words, intent, and/or other information related to potential use for the phrase and/or word. May additionally link related phrases and/or words (e.g., words with similar definitions, commonly misused words, and their proper counterparts, etc.); and 
	outputting the derivative work (see Fig. 1B, 3 – para. 0021 - may send message. Interface 150 may present message.).
	Mitchell appears to fail to explicitly disclose structure organized to include a phrase-similarity vector space of phrase vectors in a corpus of works; locating each of the one or more original phrases in the phrase-similarity vector space; from the phrase-similarity vector space based at least in part on the selected similar phrase having a phrase-similarity index corresponding phrase that is greater than a predetermined phrase-similarity index threshold. 
	Gupta teaches or suggests structure organized to include a phrase-similarity vector space of phrase vectors representing degrees of similarity between phrases in a corpus of works; locating each of the one or more original phrases in the phrase-similarity vector space; from the phrase-similarity vector space based at least in part on the selected similar phrase having a phrase-similarity index corresponding phrase that is greater than a predetermined phrase-similarity index threshold (see para. 0016 - generate matched synonym sets from a variety of data sources. phrases are represented as vector data in a mathematical form. Second, similarity between phrase vectors are represented as similarity vector data. filtering is carried out on the similarity vectors to determine synonyms; para. 0022 - data sources 103 may include a feed. As used herein, the term "feed" may mean a set of documents; para. 0023 - text data may include texts created by human beings (in other words, not auto-generated) comprising sentences in natural language structure. In embodiments, text data may be imported; para. 0024 - phrase vectors are generated for every phrase found in data sources 103 with respect to other phrases in data sources; para. 0033 - comparing the phrase vectors for two phrases (in other words, comparing the contexts for two phrases), a similarity score may be computed, which can provide a quantitative association between two phrases; para. 0081 - vector filter module, several examples of synonym classification schemes may include thresholding. In this embodiment, a predetermined threshold can be selected and compared against each numeric similarity determined by vector similarity module 120. Candidate pairs having a similarity above the threshold may be determined to be synonyms.).
structure organized to include a phrase-similarity vector space of phrase vectors representing degrees of similarity between phrases in a corpus of works; locating each of the one or more original phrases in the phrase-similarity vector space; from the phrase-similarity vector space based at least in part on the selected similar phrase having a phrase-similarity index corresponding phrase that is greater than a predetermined phrase-similarity index threshold for the purpose of efficiently determining synonymous words and phrases based on training and learning, as taught by Gupta (0013 and 0081).
Claim(s) 10 and 19:
Claim(s) 10 and 19 correspond to Claim 1, and thus, Mitchell and Gupta teach or suggest the limitations of claim(s) 10 and 19 as well.

Claim 4:
	Mitchell further teaches or suggests wherein the transforming is performed for all of the original sentences in the original work prior to outputting the derivative work (see Fig. 1A, 1B, 3, 4, and 6; para. 0035 - message saying, "You jerk! You wrecked my car! I'm not going to rest until I own your children's children!." May analyze the message and take an appropriate remedial measure intercept future message(s) from the sending participant and prevent the intercepted message (s) from being sent, subject to approval.).
Claim(s) 13:
Claim(s) 13 correspond to Claim 4, and thus, Mitchell and Gupta teach or suggest the limitations of claim(s) 13 as well.

Claim 5:
	Mitchell further teaches or suggests wherein the original phrase consists of a single word (see Fig. 1A, 1B, 3, 4, and 6; para. 0035 - message saying, "You jerk! You wrecked my car! I'm not going to rest until I own your children's children!." May analyze the message and take an appropriate remedial measure intercept future message(s) from the sending participant and prevent the intercepted message (s) from being sent, subject to approval; para. 0044 - Identifying may consist of parsing (e.g., for example, using NLP techniques) phrases and/or words to different segments. For example, if scoring component 720 receives the message, "I want to take a break," process scoring component 720 may identify phrases such as "I want" or "to take a break" or individual words such as "break." Accordingly, each segment may be individually analyzed); para. 0056 – may include segmenting the message into various phrases and/or words and processing each segment individually; para. 0066 - determine alternative language to add, substitute, and/or replace phrases and/or words in the original message.).
Claim(s) 14:
Claim(s) 14 correspond to Claim 5, and thus, Mitchell and Gupta teach or suggest the limitations of claim(s) 14 as well.

Claim 6:
	Mitchell further teaches or suggests wherein the original sentence consists of a single phrase (see Fig. 1A, 1B, 3, 4, and 6; para. 0035 - message saying, "You jerk! You wrecked my car! I'm not going to rest until I own your children's children!." May analyze the message 
Claim(s) 15:
Claim(s) 15 correspond to Claim 6, and thus, Mitchell and Gupta teach or suggest the limitations of claim(s) 15 as well.

Claim 7:
	Gupta further teaches or suggests wherein the locating each of the one or more original phrases in the phrase-similarity vector space includes a character-wise lookup of the original phrases (see para. 0023 - text data may include texts created by human beings (in other words, not auto-generated) comprising sentences in natural language structure. In embodiments, text data may be imported; para. 0065 - vector similarity module 120 may determine that phrases P 1 and P 2 share the same word stem and/or root form. In embodiments, vector similarity module 120 can utilize a stemming algorithm to identify word stemspara. 0082 - choosing a high threshold for context similarity and pairs which 
	Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mitchell, to include suggests wherein the locating each of the one or more original phrases in the phrase-similarity vector space includes a character-wise lookup of the original phrases for the purpose of efficiently determining synonymous words and phrases based on training and learning, as taught by Gupta (0013 and 0081).
Claim(s) 16:
Claim(s) 16 correspond to Claim 7, and thus, Mitchell and Gupta teach or suggest the limitations of claim(s) 16 as well.

Claim 8:
	Mitchell further teaches or suggests comprising works having a second style (see para. 0017 - use machine learning and/or other suitable techniques to determine phrases and/or words having a similar meaning, but in a more appropriate manner
(e.g., where a message score for the replacement message does not exceed the message score threshold); para. 0030 - machine learning and/or other suitable techniques to determine the replacement message. For example, the IMMS may maintain information indicating that the phrase "can be more efficient" has previously been viewed favorably; 
	Gupta further teaches or suggests wherein the phrase-similarity vector space is defined by a corpus (see para. 0016 - generate matched synonym sets from a variety of data sources. phrases are represented as vector data in a mathematical form. Second, similarity between phrase vectors are represented as similarity vector data. filtering is carried out on the similarity vectors to determine synonyms; para. 0022 - data sources 103 may include a feed. As used herein, the term "feed" may mean a set of documents; para. 0023 - text data may include texts created by human beings (in other words, not auto-generated) comprising sentences in natural language structure. In embodiments, text data may be imported; para. 0024 - phrase vectors are generated for every phrase found in data sources 103 with respect to other phrases in data sources; para. 0033 - comparing the phrase vectors for two phrases (in other words, comparing the contexts for two phrases), a 
	Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mitchell, to include wherein the phrase-similarity vector space is defined by a corpus for the purpose of efficiently determining synonymous words and phrases based on training and learning, as taught by Gupta (0013 and 0081).
Claim(s) 17:
Claim(s) 17 correspond to Claim 8, and thus, Mitchell and Gupta teach or suggest the limitations of claim(s) 17 as well.

Claims 2, 3, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Gupta, and further in view of Wu et al., US Patent Application Publication no. US 2021/0150545 (“Wu”).
Claim 2:
	Mitchell appears to fail to explicitly disclose accessing a count data structure organized to include a phrase-count dictionary including a phrase-count of the corpus phrases in the corpus having phrase-counts greater than a phrase-count threshold, and the selecting the similar phrase from the phrase-similarity vector space is further based at least in part on the selected similar phrase being included in the phrase-count dictionary.
Wu teaches or suggests accessing a count data structure organized to include a phrase-count dictionary including a phrase-count of the corpus phrases in the corpus having phrase-counts greater than a phrase-count threshold, and the selecting the similar phrase from the phrase-similarity vector space is further based at least in part on the selected similar phrase being included in the phrase-count dictionary (see para. 0121 - comprise several phases, e.g., generating training data, training models that are used for determining products from sessions; para. 0128 - "S" denotes a given session. "H" denotes a reference session, and each "H" has at least one associated product name determined from the training data; para. 0131 - Word2vec similarity computation may project words into a dense vector space and then compute a semantic distance between two words through applying cosine function on two vectors corresponding to the two words. In some implementations, before computing a Word2vec similarity score, a high frequency phrase table may be used for pre-processing Sand H, e.g., pre-combining high frequency n-grams words in S and H. Equations (1) and (2) may be adopted in the computing of the Word2vec similarity score. where vx is a word or phrase in H and makes Word2vec(w,v) the maximum among all words or phrases v in H. where wx is a word or phrase in S and makes Word2vec(w,v) the maximum among all words or phrases win S.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mitchell, to include accessing a count data structure organized to include a phrase-count dictionary including a phrase-count of the corpus phrases in the corpus having phrase-counts greater than a phrase-count threshold, and the selecting the similar phrase from the phrase-similarity vector space is further based at least in part on the selected similar phrase being included in the phrase-count dictionary
Claim(s) 11 and 20:
Claim(s) 11 and 20 correspond to Claim 2, and thus, Mitchell, Gupta, and Wu teach or suggest the limitations of claim(s) 11 and 20 as well.

Claim 3:
Wu further teaches or suggests generating the phase-count dictionary (see para. 0121 - comprise several phases, e.g., generating training data, training models that are used for determining products from sessions; para. 0128 - "S" denotes a given session. "H" denotes a reference session, and each "H" has at least one associated product name determined from the training data; para. 0131 - Word2vec similarity computation may project words into a dense vector space and then compute a semantic distance between two words through applying cosine function on two vectors corresponding to the two words. In some implementations, before computing a Word2vec similarity score, a high frequency phrase table may be used for pre-processing Sand H, e.g., pre-combining high frequency n-grams words in S and H. Equations (1) and (2) may be adopted in the computing of the Word2vec similarity score. where vx is a word or phrase in H and makes Word2vec(w,v) the maximum among all words or phrases v in H. where wx is a word or phrase in S and makes Word2vec(w,v) the maximum among all words or phrases win S.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mitchell, to include generating the phase-count dictionary
Claim(s) 12:
Claim(s) 12 correspond to Claim 3, and thus, Mitchell, Gupta, and Wu teach or suggest the limitations of claim(s) 12 as well.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Gupta, and further in view of McCord et al., US Patent Application Publication no. US 2019/0050875 (“McCord”).
Claim 9:
	Mitchell appears to fail to explicitly disclose wherein the corpus further comprise works having an additional style that is different than the first style and the second style.
McCord teaches or suggests wherein the corpus further comprise works having an additional style that is different than the first style and the second style (see para. 0026 - gathers text-based information and performs an efficient and effective analysis and representation of the sentiment and emotion contained in the information by computing and storing dense high dimensional vector embeddings ( distributed representations) of words and phrases into a combined database for emotions and semantics (meaning) as a set of reusable vector building blocks; para. 0028 - Sentiment analysis is the simpler of the two. It attempts to identify the writer's attitude toward a topic on a one-dimensional scale (e.g., positive, neutral, negative). Emotion analysis is more complex and difficult, as it requires a multi-dimensional analysis of the emotions the writer is expressing in the text (e.g. anger, sadness, fear, etc.); para. 0029 - corpus-based methods, a body (corpus) of words and phrases is annotated with emotion information, which is then analyzed using 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mitchell, to include wherein the corpus further comprise works having an additional style that is different than the first style and the second style for the purpose of efficiently classifying text representations using multiple styles for various applications, as taught by McCord (0031).
Claim(s) 18:
Claim(s) 18 correspond to Claim 9, and thus, Mitchell, Gupta, and McCord teach or suggest the limitations of claim(s) 18 as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176